DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 fails to further limit the base claim.  Claim 17 has been amended to cite “…the removal rate accelerator is pyridine.”  However, the base claim does not include pyridine as a removal rate accelerator, so this broadens the base claim.  Claim 1 should be amended to include pyridine if it is desired to include it as a removal rate accelerator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Claims 1, 4-7, 10-11, 15-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2017/0283673 A1) in view of Carter et al (US 2004/0152309 A1).
Zhou discloses a chemical mechanical planarization composition for polishing oxide material [0002], a polishing method using the composition [0023], and a system comprising the composition [0036], the composition comprising:
	an abrasive (ceria coated silica particles with an amorphous silica core particle and single crystal cerium nanoparticles [0062]);
	a removal rate accelerator (such as sulfonic acids and salts therefor, phosphonic acids and salts thereof, heterocyclic amines, [0110]); and 
	a solvent (water, [0151]);
	wherein the composition further comprises a pH greater than 5 (pH from 2 to 12, [0114], e.g. pH 8-11 [0115]).  The pH range of 8-11 is within the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) largely overlapping ranges, and (ii) Zhou and the instant invention both use the basic composition for the same purpose of a polishing composition show that the full range is taught with sufficient specificity.	
Further as to claim 1 and claims 15-17, Zhou fails to disclose the specific removal rate accelerators.  Zhou discloses to include a heterocyclic amine [0110], but fails to explicitly disclose members such as pyridine.  Carter teaches that in CMP formulations, heterocyclic 
	Further as to claim 1, Zhou discloses to include organic carboxylic acids [0110], but fails to explicitly disclose benzoic acid.  Carter also teaches that benzoic acid is useful to include in polishing compositions as a polishing additive [0026], [0007].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include benzoic acid in the composition of Zhou because Carter teaches it is a useful organic carboxylic acid additive in polishing compositions, and is expected to give the predictable result of a polishing slurry.
 	As to claims 4-7, see the rejection of claim 1 and further a weight ratio and sizes that overlap with the cited ranges, [0066]-[0068].
	As to claims 10-11, see the rejection of claim 1.  Claim 11 does not require that the non-aqueous solvent is selected from the Markush group in claim 10, and is therefore treated as an optional limitation.
	As to claim 18, see the rejection of claim 1.

	As to claim 20, Zhou discloses to add a biological growth inhibitor [0128].
	As to claims 22-25, see the rejection of claim 1.  Further, Zhou discloses the cited oxide materials [0084], polysilicon [0085] and silicon nitride [0189] materials.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2017/0283673 A1) in view of Carter et al (US 2004/0152309 A1), as applied to claim 1, and further in view of Komatsu et al (US 2019/036777 A1).
	As to claim 21, Zhou fails to disclose the zeta potential of the abrasive particles.  Komatsu teaches that in alkaline pH compositions, ceria-silica composite particles [0103] increase polishing speed and reduce scratches with negative zeta potential [0155].  The exact zeta potential is not disclosed, but expected to be within the scope of one skilled in the art to vary to provide for best results of speed and amount of scratches.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited zeta potential of the abrasives in the modified composition of Zhou because Komatsu teaches that to do so is useful in alkaline pH polishing compositions, and varying the potential is expected to be useful in optimizing the polishing speed and amount of scratches for best results.

Response to Amendment
Applicant's arguments filed 6/2/21 have been fully considered but they are not persuasive. 
Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite.  The claim amendments overcome the outstanding rejection, but also introduces a new ambiguity into the claim.
Claims 1, 4-7, 10-11, 15-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2017/0283673 A1) in view of Carter et al (US 2004/0152309 A1).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2017/0283673 A1) in view of Carter et al (US 2004/0152309 A1), as applied to claim 1, and further in view of Komatsu et al (US 2019/036777 A1).

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive, to the extent they still apply.  
Applicant argues that Zhou discloses a pH of 8-11 for polishing a barrier metal.  In response, barrier metal polishing may include polishing oxide, so it is not immediately clear that an oxide cannot be polished with a pH of 8-11.  Further, the preamble limitation “for polishing oxide material” is given little patentable weight.  Therefore, the argument that Zhou is for polishing a different material than preferred by the instant invention is not persuasive.  Further, Zhou discloses many pH ranges, for example, 2-12, 3-10, 4-7, 3-8, 5-12, 8-11 (note the term “about” includes values higher than the endpoint, [0114], [0115]).  Many of these ranges at least overlap with the cited range, and the range is taught with sufficient specificity.  A pH range of 4 
Applicant argues that Zhou’s use of ammonium polyacrylic acid is a teaching away.  However, this argument is not understood because applicant has not explained why this is a teaching away.  The claims cite polishing compositions, which Zhou discloses.  Additionally, the claims have open “comprising” language and thus Zhou may include additives in addition to the polyacrylic acid to fairly suggest the claimed invention.
Applicant argues about how Carter is different from the Zhou, such as pH value.  Carter is not relied upon to teach this feature.  Rather, Carter is relied upon to teach what one of ordinary skill in the art would envision or try when reading in the Zhou disclosure to include a “heterocyclic amine” as a chemical additive.  Carter explains what a heterocyclic amine is, including that it is useful for polishing compositions, which is the same field of endeavor as Zhou.  There is no reason to limit the pH to a particular value in Zhou based on the pH or removal rate in Carter because Carter is not relied upon to teach a CMP composition or removal rate.  Rather, Carter teaches what a heterocyclic amine is.
Applicant argues that in the absence of hindsight, it is not obvious to pinpoint a heterocyclic amine compound in Carter.  In response, it would be obvious to use all of the heterocyclic amines of Carter in the composition of Zhou, even the ones listed in the instant invention.  Zhou discloses to use heterocyclic amines, so it is not hindsight to include one in the composition of Zhou.
Applicant argues that the TEOS removal rate is an unexpected result using picolinic acid.  In response, even if this is unexpected, the claims are not commensurate in scope with the system 
Applicant argues about the zeta potential for alkaline compared to acidic pH compositions.  In response, the claim includes nearly neutral or alkaline pH (greater than 7), Zhou discloses an alkaline pH (such as 8-11) and Komatsu teaches an alkaline pH (alkaline to nearly neutral pH [0155]).  The disconnect is not understood.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi et al (US 2016/0358790 A1) is cited to show prior art that strongly suggests the instant invention.  Shi discloses a CMP composition with ceria coated silica [0071], pyridine acids [0086] and a pH of 2-2 [0017].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713